DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/23/2020. As indicated by the amendment: claims 1 and 3-6 have been amended and claim 2 has been cancelled. Claims 1 and 3-6 are presently pending in the application.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2006/0072843 A1) in view of Chatenever et al. (US 2002/0161280).
Regarding claim 1, Johnston discloses an optical scanning observation system comprising: an optical fiber (34/50; par. [0040]; Fig. 1) configured to guide illumination light supplied from a light source unit (28; Fig. 1), the optical fiber emitting the illumination light from an end optical fiber optical fiber shift detector and a controller (within 12 comprising 20/80/82; Fig. 1) comprising hardware, the controller being configured to: acquire an error angle (via 80; par. [0047]-[0048] and [0053])  indicating a degree of deviation of the irradiation position of the illumination light, the irradiation position corresponding to an outermost point of the spiral-shaped scanning path; [[and]] generate a rotated image (par. [0047], [0057]-[0060]; Figs. 7A-7B) by rotating pixel information acquired by converting the light detection signal outputted from the light detector ; and generate an original image by mapping the pixel information based on a table indicating a correspondence relation with respect to the spiral-shaped scanning path between an output timing of the light detection signal and a pixel position as a destination to which the pixel information is applied 
Although Johnston discloses generating the original image by remapping pixel information based on the error angle (Figs. 4, 4A, 7A and 7B; par. [0048], [0051] and [0057]-[0060]), it does not specifically disclose generating the rotated image by an angle acquired by subtracting the error angle from a desired angle of rotation, and generate the rotated image by rotating the pixel information in each pixel position of the original image by the desired angle of rotation. Chatenever teaches a system having a processor configured to calculate a rotation angle of an insertion portion and rotate the image based on the calculated rotation angle (par. [0063]). It would have been obvious to one having ordinary skill in the art to have utilized the image processing of Chatenever to further rotate the original image of Johnston when the device is rotated during use in order to display the image in a proper orientation for the surgeon during a procedure (Chatenever: par. [0006]).
Regarding claim 3, Johnston in view of Chatenever disclose the optical scanning observation system according to claim [[2]] 1, wherein the controller is further extract a pixel at a pixel position corresponding to the center point of the spiral-shaped scanning path from the table, and set the extracted pixel as a pixel of the rotation center of the rotated image 
Regarding claim 4, Johnston in view of Chatenever disclose the optical scanning observation system according to claim [[2]] 1, wherein controller is further configured to magnify or reduce the original image in addition to 
Regarding claim 5, Johnston in view of Chatenever disclose the optical scanning observation system according to claim 1, wherein the controller is further configured to store the error angle  optical fiber and the actuator.
Regarding claim 6, Johnston in view of Chatenever disclose the optical scanning observation system according to claim 1, wherein the controller is further configured .

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. Applicant argues that Chatenever neither discloses nor suggests the problem of rotational deviation of images caused by actuator installation error at the time of manufacture, nor the structural features of claim 1 for solving the same (see Remarks at page 6). The Examiner respectfully disagrees and asserts that the secondary reference, Chatenever, was not relied on for a teaching of rotational deviation of images caused by actuator installation error at the time of manufacture, as contended by Applicant. As is clear from the above, Johnston teaches generating an original image by mapping the pixel information based on a table indicating a correspondence relation with respect to the spiral-shaped scanning path between an . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795